DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to  Amendment
Receipt is acknowledged of applicant’s amendment filed 04/25/2022 . Claims 1-4,8 , 13-16,  and 19-20 have been cancelled by the applicant.  Claims 5-7, 9-12, 17 -18 and newly added claims 21-25  are pending and an action on the merits is as follows.	
Title has been amended previous objection is withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/25/2022 with respect to 5 and 7 have been fully considered and are persuasive. Specifically the applicant amended claims that included allowable subject matter as stated in the Non-final office action dated 02/16/2022.  The rejections of claims 6, 9-12, 17-18 are hereby withdrawn.
	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in  remarks filed 04/25/2022.
Please delete the current title and replace with the following “DISPLAY PANEL WITH SIMPLIFIED STRUCTURE AND DISPLAY DEVICE COMPRISING THE SAME”----
Allowable Subject Matter
Claims 5-7, 9-12, 17 -18 and newly added claims 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 5 ;specifically, the prior art fails to teach or suggest  display panel “wherein h first leads among the plurality of first leads are configured to transmit the first driving signal to a column of first electrodes among the plurality of first electrodes, the h first leads are electrically connected to first h first electrodes in the column of first electrodes, respectively, and the h first electrodes are closer to the h first leads than remaining first electrodes in the column of first electrodes; wherein an i-th first electrode among the h first electrodes is electrically connected to a (2h-(i-1))-th first electrode and a (2h+1)-th first electrode in the column of first electrodes, wherein h is an integer greater than or equal to 1, and i is an integer greater than or equal to 1 and less than or equal to h” in combination with other features of the present claimed invention.
Regarding claims 6, 9-12, 17-18,  these claims are allowable for the reasons given for claim 5 and  because of their dependency status on claim 5.
Regarding claim 7  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 7;specifically, the prior art fails to teach or suggest  display panel  “wherein the plurality of first leads comprises m sets of first leads,  wherein each set of first leads are electrically connected to two adjacent columns of first electrodes among the plurality of first electrodes, respectively, wherein orthographic projections of a column of second electrodes among the plurality of second electrodes on the first base overlap orthographic projections of two adjacent columns of first electrodes not electrically connected to a same set of first leads on the first base, and wherein m is an integer greater than 1” in combination with other features of the present claimed invention.
Regarding claims 21-25,  these claims are allowable for the reasons given for claim 7 and  because of their dependency status on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879